

Exhibit 10.2


LOCK-UP AGREEMENT
 
 
THIS AGREEMENT is dated as of August __, 2013
 
BETWEEN:
 
, of ,
 
(the "Shareholder")
 
AND:
 
Redwood Solar Development LLC a Delaware limited liability company having its
registered office at 8275 S. Eastern Ave, Suite 200-548, Las Vegas, NV 89123
 
("Redwood")
 
WHEREAS:
 
Redwood, Coronus Energy Corp. and Coronus Solar Inc. ("Coronus") have agreed to
enter into a definitive agreement (the "Definitive Agreement") providing for the
purchase by Redwood of all of the issued and outstanding securities of Coronus
Energy Corp. (the "Transaction");
 
The Shareholder is the beneficial owner of the number of shares in the capital
of Coronus (the "Shares"), the number of preferred shares, if any (the
“Preferred Shares”), options to acquire such shares, if any (the "Options"), and
warrants to acquire such shares, if any (the "Warrants"), set forth on the
signature page of this Agreement;
 
Redwood has required that the Shareholder enter into this Agreement with respect
to the Shares that are beneficially owned by the Shareholder, and with respect
to the Options and Warrants (together, the "Convertible Securities" and,
together with the Shares, the "Securities") that are beneficially owned by the
Shareholder and the shares issuable in respect thereof; and
 
This Agreement sets out the terms and conditions of the agreement of the
Shareholder to support the Transaction and to vote the Securities, as
applicable, in favour of the Transaction.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
paid by each of the parties hereto to the other, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.    Representations of the Shareholder.  The Shareholder represents that:
 
(a)    
it is the registered and beneficial owner of the Shares and the Convertible
Securities with good and marketable title thereto;

 

007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 

 
(b)    
none of the Shares or the Convertible Securities are subject to any voting
agreement (other than this Agreement) or adverse claim;

 
(c)    
it does not beneficially own any common shares in the capital of Coronus other
than the Shares;

 
(d)    
it does not beneficially own any securities convertible into common shares in
the capital of Coronus other than the Convertible Securities; and

 
(e)    
it has full power and authority to make, enter into and carry out the terms of
this Agreement.

 
2.    Agreement to Vote Shares.  The Shareholder hereby agrees that at any
meeting of the shareholders, optionholders or warrantholders of Coronus, however
called, for the purpose of approving the Transaction, the Shareholder shall (or
cause the holder of record to, if the Shareholder is the beneficial owner but
not the holder of record of the Securities):
 
(a)    
vote all of the Shares and, if applicable, all of the Convertible Securities, in
favour of the Transaction contemplated by the Definitive Agreement and any
actions required in furtherance of the actions contemplated thereby;

 
(b)    
vote all of the Shares and, if applicable, all of the Convertible Securities, to
oppose any action or agreement that would result in a breach of any
representation, warranty, covenant or other obligation of Coronus under the
Definitive Agreement if such breach requires shareholder approval; and

 
(c)    
vote all of the Shares and, if applicable, all of the Convertible Securities, to
oppose any proposed action by any other party the result of which could impede,
interfere with or delay Redwood and Coronus from completing the Transaction.

 
3.    Directors and Officers. Redwood acknowledges and agrees that the
Shareholder is bound hereunder solely in his, her or its capacity as a
shareholder of Coronus and that the provisions of this Agreement shall not be
deemed or interpreted to bind the Shareholder in his, her or its capacity as a
director and/or officer of Coronus, as applicable.  Nothing in this Agreement
shall limit any person from fulfilling his fiduciary duties as a director and/or
officer of Coronus provided that the board of directors of Coronus has first
obtained the written advice of legal counsel that such action is required by
applicable law.
 
4.     Control over Corporation or Trust.  If any of the Shares or Convertible
Securities are held through a corporation or trust over which the Shareholder
has control, as defined in the Business Corporations Act (British Columbia)
(either alone or in conjunction with any other person) ("Control"), the
Shareholder shall act, vote and exercise its power and authority to ensure that
this Agreement is complied with by said corporation.
 
5.    No Voting Trusts.  The Shareholder will not, and will not permit any
entity under the Shareholder’s Control to, deposit any of the Shares or
Convertible Securities in a voting trust or subject any of the Shares or
Convertible Securities to any arrangement or agreement with respect to the
voting of such securities, other than agreements entered into with Redwood.
 

007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 

 
 
6.    Proxy Solicitations.  Redwood is soliciting proxies from the Shareholder
and any entity under the Shareholder’s Control to execute:
 
(a)    
a irrevocable proxy or proxies for their Securities that are registered in the
name of the Shareholder and any entity under the Shareholder's Control; and

 
(b)    
any voting information form delivered by an intermediary, such as a brokerage
firm, to the Shareholder and any entity under the Shareholder's Control for
their Securities of which the Shareholder or any such entity is the beneficial
owner but is not the registered holder,

 
The irrevocable proxy being solicited by Redwood is appointing Clean Focus
Corporation as proxyholder and authorizing Clean Focus Corporation, through it
Chairman, Mr. John Chang, and Chief Executive Officer, Mr. Stanley Chin, jointly
or individually, to vote the Shareholders’ Securities, at any meeting(s) of the
shareholders, optionholders or warrantholders of Coronus, in approval of the
Transaction.  A copy of the proposed form of proxy for registered Securities is
attached as Exhibit A hereto.  The Shareholder will execute his proxy
contemporaneously with the Shareholder’s execution of this Agreement.  The
Shareholder will also execute, and will cause any entity under the Shareholder's
Control to execute, all voting information forms in respect of the Securities to
effect the foregoing appointment and authorization.
 
Other than in connection with the proxy and voting information form appointing
Clean Focus Corporation as proxyholder and authorizing Clean Focus Corporation
to vote the Shareholder’s Securities in approval of the Transaction, the
Shareholder will not:
 
(a)    
solicit proxies or become a participant in a solicitation in opposition to or
competition with Redwood in connection with the Transaction;

 
(b)    
assist any person, entity or group in taking or planning any action that would
compete with, restrain or otherwise serve to interfere with or inhibit Redwood
in connection with the Transaction; or

 
(c)    
act jointly or in concert with others with respect to voting securities of
Coronus for the purpose of opposing or competing with Redwood in connection with
the Transaction.

 
7.    Transfer and Encumbrance.  Except with the prior written consent of
Redwood, which consent may be arbitrarily withheld, the Shareholder agrees not
to transfer, sell or offer to transfer or sell or otherwise dispose of or
encumber any of the Shares or New Shares (as defined below).
 
8.    Additional Purchases.  The Shareholder agrees that any common shares in
the capital of Coronus purchased or as to which the Shareholder acquires
beneficial ownership after the execution of this Agreement, including any shares
acquired on the conversion of any of the Convertible Securities (together, the
"New Shares") shall be subject to the terms of this Agreement to the same extent
as if they constituted Shares.
 

007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 

 
 
9.    Termination.  Unless otherwise provided for herein, this Agreement shall
terminate on the earlier of:
 
(a)  
Redwood providing written notice of termination to the Shareholder;

 
(b)  
the termination of the Definitive Agreement in accordance with its terms; and

 
(c)  
the effective date of the Transaction.

 
For greater certainty, if this Agreement is terminated in accordance with this
Section 9, no party shall have liability to any other party under this Agreement
except with respect to a breach of the Agreement that occurred prior to such
termination.
 
10.    Specific Performance.  The Shareholder acknowledges that it will be
impossible to measure in money the damage to Redwood if the Shareholder fails to
comply with any of its obligations under this Agreement, that every such
obligation is material and that, in the event of any such failure, Redwood will
not have an adequate remedy at law or in damages, and accordingly, the
Shareholder agrees that the issuance of an injunction or other equitable remedy
is the appropriate remedy for any such failure.
 
11.    Successors and Assigns. This Agreement and all obligations of the
Shareholder hereunder shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.
 
12.    Entire Agreement.  This Agreement supersedes all prior agreements among
the parties hereto with respect to the subject matter hereof and contains the
entire agreement among the parties with respect to the subject matter
hereof.  This Agreement may not be modified or waived, except expressly by an
instrument in writing signed by all the parties hereto.  No waiver of any
provision hereof by any party shall be deemed a waiver by any other party nor
shall any such waiver be deemed a continuing wavier of any matter by such party.
 
13.    Notice.  Any notice or other communication required or contemplated under
this Agreement to be given by one party to the other shall be delivered,
telecopied or mailed by prepaid registered post to the party to receive same at
the undernoted address, namely:
 
 
if to the Shareholder at the address listed on the signature line of this
agreement:
 


 
if to Redwood Solar Development LLC:


8275 S. Eastern Ave
Suite 200-548
Las Vegas, NV  89123


Attention:                      Sam Wu
Fax Number:                 +1 408-329-9281


 

007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 



Any notice delivered or telecopied shall be deemed to have been given and
received on the business day next following the date of delivery or telecopying,
as the case may be.  Any notice mailed as aforesaid shall be deemed to have been
given and received on the third business day following the date it is posted,
provided that if between the time of mailing and actual receipt of the notice
there shall be a mail strike, slow-down or other labour dispute which might
affect delivery of the notice by mail, then the notice shall be effective only
if actually delivered.
 
14.    Further Assurances.  Each of the parties hereto agrees to execute such
further and other deeds, documents and assurances and to do such further and
other acts as may be necessary to carry out the true intent and meaning of this
Agreement fully and effectually.
 
15.    Severability.  Each of the covenants, provisions, sections, subsections
and other subdivisions hereof is severable from every other covenant, provision,
section, subsection and subdivision and the invalidity or unenforceability of
any one or more covenants, provisions, sections, subsections and other
subdivisions hereof shall not effect the validity or enforceability of the
remaining covenants, provisions, sections, subsections or subdivisions hereof.
 
16.    Miscellaneous.
 
(a)    
This Agreement shall be construed in accordance with the laws of British
Columbia and the parties hereto agree to attorn to the jurisdiction of the
courts thereof.

 
(b)    
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 
(c)    
All Section headings herein are for convenience of reference only and are not
part of this Agreement and no construction or interference shall be derived
there from.

 
(d)    
References to "he" and "they" shall be interpreted to include "her", "it" and
other gender variations thereof.

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
 
 
 
[Shareholder]
REDWOOD SOLAR DEVELOPMENT LLC
per:
 
Authorized Signatory


007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 



___________________________________
(Print Name of Shareholder)
___________________________________
___________________________________
(Address of Shareholder)
 
Witness:                                                                
 

 
 common shares of Coronus Solar Inc. (the "Shares")
 
 preferred shares of Coronus Solar Inc. (the "Preferred Shares")
 
 options of Coronus Solar Inc. (the "Options")
 
 warrants of Coronus Solar Inc. (the "Warrants")











007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 



 
Exhibit A – Coronus Irrevocable Proxy
 
(To be attached)
 


 


 


 


 


 



007610000-00123066;
2                                                         AC/2383610.3
 
 

--------------------------------------------------------------------------------

 
